Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 02/28/2022. 


Allowance

Claims (1-11, 13), (14-20) are allowable.


Reason for Allowance


The cited arts of Kulpa et al. US Patent Application Publication US 20160371724 Al (hereinafter Kulpa) in view of Copeland et al. US Patent Application Publication US 20190080370 A1 (hereinafter Copeland) and further in view of Nicholson et al. US Patent Application Publication US 20170200220 Al (hereinafter Nicholson) and further in view of Bryce et al. US Patent Application US 8615786 Bl (hereinafter Bryce) teaches managing customers via Customer Relationship Management.
Claims (1-11, 13), (14-20) are allowable. Independent claims 1 and 14 are allowable because the cited arts of record do not teach an agent hub that identifies the qualifications of a tele-agents and whether they are logged to the agent hub. The cited arts of record do not teach an automated computing machinery that augments a CRM application that is independent of a structure or a 
Kulpa et al. US Patent Application Publication US 20160371724 Al (hereinafter Kulpa) in view of Copeland et al. US Patent Application Publication US 20190080370 A1 (hereinafter Copeland) and further in view of Nicholson et al. US Patent Application Publication US 20170200220 Al (hereinafter Nicholson) and further in view of Bryce et al. US Patent Application US 8615786 Bl (hereinafter Bryce) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

an agent hub comprising a module of the automated computing machinery configured with computer memory that associates an identity of a tele-agent, the tele-agent's qualifications, and an indication whether the tele-agent is logged on to the agent hub; and
the agent hub operatively coupled for data communications to a browser, the browser bearing a browser extension through which a sales template for a sales campaign to which the tele-agent is assigned to work is operatively exposed as an overlay upon a graphical user interface of the browser, the overlay overlaid upon a web page of the CRM application;
wherein the automated computing machinery augments the CRM application independent of a structure or function of the CRM application.

(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private    PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144